Name: Commission Regulation (EEC) No 386/78 of 24 February 1978 amending Regulation (EEC) No 2104/75 as regards certain special rules for the application of the system of import licences for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 2 . 78 Official Journal of the European Communities No L 54/ 11 COMMISSION REGULATION (EEC) No 386/78 of 24 February 1978 amending Regulation (EEC) No 2104/75 as regards certain special rules for the application of the system of import licences for products processed from fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), and in particular the second sub ­ paragraph of Article 10 (3) thereof, Whereas Article 7 ( 1 ) of Commission Regulation (EEC) No 2104/75 of 31 July 1975 amending Regula ­ tion (EEC) No 193/75 and laying down specific detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables (2), as last amended by Regulation (EEC) No 213/78 (3 ), provides for the lodging of an additional security to guarantee that the minimum import price for tomato concen ­ trates is observed ; whereas the price of powder concentrates having a very high dry extract content is appreciably higher than that of the concentrates marketed normally ; whereas the amount of the addi ­ tional security, as calculated on the basis of the price of the product, is therefore inadequate in the case of powder concentrate ; whereas a special rate of security should therefore be fixed for powder concentrate ; Whereas the Management Committee for Products Processed from Fruit and Vegetables- has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Article 7 ( 1 ) of Regulation (EEC) No 2104/75 is amended to read as follows : ' 1 . The rate of the additonal security referred to in the second indent of Article 10 (2) of Regula ­ tion (EEC) No 516/77 shall be :  for tomato concentrates having a dry extract content of not less than 12% but less than 93 % , 10 units of account per 100 kilograms, including immediate packing,  for tomato concentrates having a dry extract content of not less than 93 % but less than 100 %, 30 units of account per 100 kilograms including immediate packing.' Article 2 This Regulation shall enter into force on the eighth day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 February 1978 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 73 , 21 . 3 . 1977, p. I. (2 ) OJ No L 214, 12 . 8 . 1975 , p. 2 «. (3 ) OJ No L 31 , 2 . 2 . 1978 , p. 11 .